Per Curiam.
Appeal from a judgment of the Supreme Court (White, J.), entered August 11, 1987 in Montgomery County, which denied petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to, inter alia, declare invalid the certificates of authorization naming respondent Lesley Lanzi as the Republican candidate for the office of Alderperson for the City of Amsterdam in the September 15, 1987 primary election.
*289Due to the fact that petitioner is not a member of the Republican Party and her challenge is based on claimed defects in party procedure, she lacks standing to challenge the validity of the certificates of authorization at issue (see, Matter of Wydler v Cristenfeld, 35 NY2d 719; Matter of Bennett v Justin, 77 AD2d 960, affd 51 NY2d 722). The judgment should therefore be affirmed.
Judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.